     Case 2:21-cv-00582-APG-BNW Document 3 Filed 04/15/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10

11    VICKIE LEAVITT DURAN,                              Case No. 2:21-cv-00582-GMN-BNW
12                       Petitioner,                     ORDER
13            v.
14    NEVADA DIVISION OF PAROLE AND
      PROBATION, et al.,
15
                         Respondents.
16

17

18          Petitioner has submitted a petition for a writ of habeas corpus. She did not submit an

19   application to proceed in forma pauperis, nor did she pay the filing fee of $5.00.

20          IT THEREFORE IS ORDERED that petitioner must file an application for leave to

21   proceed in forma pauperis. The clerk of the court is directed to send petitioner a blank

22   application form for non-incarcerated litigants. In the alternative, petitioner must pay the filing

23   fee of $5.00. Petitioner will have 45 days from the date that this order is entered to comply.

24   Failure to comply will result in the dismissal of this action.

25          DATED: April 15, 2021
26                                                                    ______________________________
                                                                      GLORIA M. NAVARRO
27                                                                    United States District Judge
28
                                                         1
